DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 

Claim status

This action is in response to applicant filed on 11/10/2022.
Claims 21-28 have been cancelled.
Claims 1, 4, 16, 17 and 20 have been amended.
Claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-11 and 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara et al. (US 2007/0276619) in view of Peoples (US 2003/0201394).


Regarding claim 1: Sugahara disclose a system adapted to collect security parameters from a shipping container while a container lifting mechanism is lifting and moving said container (¶0001), comprising:
a mount adapted to attach at least one sensor to a container lifting mechanism (¶0012, ¶0046), wherein said at least one sensor is adapted to capture at least one sensor parameter associated with a shipping container while said container lifting mechanism lifts said shipping container (¶0013); 
a network interface adapted to receive over a network at least one manifest parameter associated with said shipping container (¶0014) and at least one sensor parameter captured by at least one additional sensor other than said at least one sensor (¶0013 disclose sensor (hence plural) and therefore at least one other than one additional sensor), wherein said at least one sensor parameter comprising at least one value representing a physical property of said shipping container during capturing thereof (¶0018) wherein said at least one sensor parameter being associated with said shipping container responsive to said at least one additional sensor capturing an identifier of said shipping container (Fig. 3, item 324, ¶0066); 
at least one hardware processor adapted to execute code for detecting an irregularity based on data deduced from an analysis of said at least one sensor parameter, said at least one manifest parameter and said at least one location parameter (¶0015-0016, ¶0133), and outputting a signal indicative of said mismatch (¶0022, ¶0134).
Sugahara does not explicitly disclose said one sensor parameter captured by at least one additional sensor other than said at least one sensor being remote from a whereabouts of said container lifting mechanism.
In analogous art regarding monitoring shipping containers, Peoples disclose a cargo inspection system with a lifting mechanism (Fig. 1, item 14, ¶0076) and a inspection device (Fig. 1 , item 10) that can be mounted on the rolling dock transport crane 16 (hence not in the lifting mechanism and remote from it) (¶0077)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to rearrange the at least one sensor parameter captured by at least one additional sensor other than said at least one sensor being remote from a whereabouts of said container lifting mechanism, in view of the teachings of Peoples, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2: The combination of Sugahara and Peoples disclose the system of claim 1, wherein said hardware processor is further adapted to execute code for correlating said irregularity with a security category, wherein said correlation is calculated by at least one member of a list of techniques comprising statistical classification, correlation, linear regression, logistic regression, linear discriminant analysis, non-linear regression, and comparing an expected range of values with said detected irregularity (¶0131-0133 and ¶0171-0173).

Regarding claim 3: The combination of Sugahara and Peoples disclose the system of claim 1, wherein said hardware processor is further adapted to execute code for a database management system (DBMS) adapted to storing and instructing transmitting of at least one of said at least one sensor parameter and said at least one remote location sensor parameter (¶0067, ¶0084 and ¶0130-0134).

Regarding claim 4: The combination of Sugahara and Peoples disclose the system of claim 1, wherein at least one of  said at least one sensor and at least one remote location sensor comprises at least one member of a group consisting of weight sensors, length sensors, image sensors, barcode sensors, video recorders, gamma ray sensors, explosives sensors, radiation sensors, and hazardous material sensors, and wherein at least one of said at least one sensor parameter and said at least one remote location sensor parameter comprises parameters captured by a corresponding said at least one member (¶0018-0019).

Regarding claim 6: The combination of Sugahara and Peoples disclose the system of claim 1, wherein said irregularity comprises a discrepancy between said deduced data and said at least one manifest parameter greater than an expected value (¶0067, ¶0139-0141, ¶0145, ¶0160, ¶0172, ¶0177 and ¶0180-0183).

Regarding claim 7: The combination of Sugahara and Peoples disclose the system of claim 1, wherein said at least one manifest parameter comprises at least one of a list of parameters associated with said shipping container consisting of a subset of said at least one sensor parameter, shipping history, owner of said container, an identification number, owner of a contents of said container, a manifest of contents, identity of receivers, identity of senders, a shipping company responsible for delivery between any two points in said shipping history, and any other parameters associated with said shipping container (¶0067, ¶0139-0141, ¶0145, ¶0160, ¶0172, ¶0177 and ¶0180-0183).

Regarding claim 8: The combination of Sugahara and Peoples disclose the system of claim 1, wherein said hardware processor is further adapted to execute code for detecting a mismatch between data deduced from said analysis of said at least one manifest parameter and said analysis of said at least one sensor parameter (¶0067, ¶0139-0141, ¶0145, ¶0160, ¶0172, ¶0177 and ¶0180-0183).

Regarding claim 9: The combination of Sugahara and Peoples disclose the system of claim 1, wherein said hardware processor is further adapted to execute code for detecting a mismatch between data deduced from said analysis of a plurality of said at least one manifest parameters  (¶0067, ¶0139-0141, ¶0145, ¶0160, ¶0172, ¶0177 and ¶0180-0183).

Regarding claim 10: The combination of Sugahara and Peoples disclose the system of claim 1, wherein said hardware processor is further adapted to execute code for detecting a mismatch between data deduced from said analysis of a plurality of said at least one sensor parameters. (¶0067, ¶0139-0141, ¶0145, ¶0160, ¶0172, ¶0177 and ¶0180-0183).

Regarding claim 11: The combination of Sugahara and Peoples disclose the system of claim 1, wherein said mount comprises a connecting arm wherein a distal end is attached to said at least one sensor, and a proximal end is attached to said container lifting mechanism (Fig. 4, ¶0185).

Regarding claim 15: The combination of Sugahara and Peoples disclose the system of claim 1, wherein said mount is controlled remotely by a user utilizing a controller interface (¶0060: operator controls, alarms, and indicators 204 can be seen connected to the local host computer 116 via connection 206.  Computer 116, as shown in Fig. 1 is remote from mount 106).

Regarding claim 16: Sugahara disclose a system for collecting, storing, and distributing security parameters associated with a shipping container comprising: 
at least one computing processor comprising (Fig. 1, item 124): 
a network interface adapted to receive over a network at least one sensor parameter from at least one sensor mounted on at least one container lifting mechanism and at least one manifest parameter associated with said shipping container (¶0012-0014) and at least one sensor parameter captured by at least one additional sensor other than said at least one sensor (¶0013 disclose sensor (hence plural) and therefore at least one other than one additional sensor), wherein said at least one sensor parameter comprising at least one value representing a physical property of said shipping container during capturing thereof (¶0018), wherein said at least one sensor parameter being associated with said shipping container responsive to said at least one additional sensor capturing an identifier of said shipping container (Fig. 3, item 324, ¶0066);  
at least one hardware processor adapted to execute code instructions, said code instructions comprising a database management system (DBMS) (¶0067, ¶0084 and ¶0130-0134); and 
said DBMS adapted to receive queries for data associated with said shipping container (¶0067, ¶0084 and ¶0130-0134), and to respond with at least one of said at least one sensor parameter and at least on location parameter (¶0067, ¶0084 and ¶0130-0134).
Sugahara does not explicitly disclose said one sensor parameter captured by at least one additional sensor other than said at least one sensor being remote from a whereabouts of said container lifting mechanism.
In analogous art regarding monitoring shipping containers, Peoples disclose a cargo inspection system with a lifting mechanism (Fig. 1, item 14, ¶0076) and an inspection device (Fig. 1 , item 10) that can be mounted on the rolling dock transport crane 16 (hence not in the lifting mechanism and remote from it) (¶0077)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to rearrange the at least one sensor parameter captured by at least one additional sensor other than said at least one sensor being remote from a whereabouts of said container lifting mechanism, in view of the teachings of Peoples, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 17: The combination of Sugahara and Peoples disclose the system of claim 15, wherein at least one of said at least one sensor and at least one remote location sensor comprises at least one member of a group consisting of weight sensors, length sensors, image sensors, barcode sensors, video recorders, gamma ray sensors, explosives sensors, radiation sensors, and hazardous material sensors, and wherein at least one of said at least one sensor parameter and said at least one remote location sensor parameter comprises parameters captured by a corresponding said at least one member (¶0018-0019).

Regarding claim 18: The combination of Sugahara and Peoples disclose the system of claim 16, wherein said at least one manifest parameter comprises at least one of a list of parameters associated with said shipping container consisting of a subset of said at least one sensor parameter, shipping history, owner of said container, an identification number, owner of a contents of said container, a manifest of contents, identity of receivers, identity of senders, a shipping company responsible for delivery between any two points in said shipping history, and any other parameters associated with said shipping container (¶0067, ¶0139-0141, ¶0145, ¶0160, ¶0172, ¶0177 and ¶0180-0183).

Regarding claim 19: The combination of Sugahara and Peoples disclose the system of claim 16, further comprising code instruction for detecting an irregularity based on data deduced from an analysis of said at least one sensor parameter and an analysis of said at least one manifest parameter and said at least one remote location parameter. (¶0067, ¶0139-0141, ¶0145, ¶0160, ¶0172, ¶0177 and ¶0180-0183).

Regarding claim 20: Claim 20 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara et al. (US 2007/0276619) in view of Peoples (US 2003/0201394) and further in view of De Greeter et al. (US 2015/0296105).

Regarding claim 5: The combination of Sugahara and Peoples disclose the system of claim 1, but does not explicitly disclose wherein said analysis comprises at least one member of a list of analysis techniques comprising calculating at least one discrepancy between a value of said at least one sensor parameter and an expected range of values, calculating at least one discrepancy between a value of said at least one manifest parameter and an expected range of values, image processing, video content analysis (VCA), and optical character recognition (OCR).
In analogous art regarding monitoring containers, De Geeter disclose wherein said analysis comprises at least one member of a list of analysis techniques comprising calculating at least one discrepancy between a value of said at least one sensor parameter and an expected range of values, calculating at least one discrepancy between a value of said at least one manifest parameter and an expected range of values, image processing, video content analysis (VCA), and optical character recognition (OCR) (¶0057 and ¶0093).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of  at least one member of a list of analysis techniques comprising calculating at least one discrepancy between a value of said at least one sensor parameter and an expected range of values, calculating at least one discrepancy between a value of said at least one manifest parameter and an expected range of values, image processing, video content analysis (VCA), and optical character recognition, as disclose by De Geeter, to the analysis of Sugahara and Peoples since having a limited universe of potential options (analysis techniques), the selection of any particular option (OCR) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of analyzing the data, either option would have been obvious to one of ordinary skill.

Regarding claim 12: The combination of Sugahara and Peoples disclose the system of claim 1, but does not explicitly disclose wherein said mount provides at least one degree of freedom between said at least one sensor and said container lifting mechanism.
In analogous art regarding monitoring containers, De Geeter disclose wherein said mount provides at least one degree of freedom between said at least one sensor and said container lifting mechanism (¶0094-0095).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of wherein said mount provides at least one degree of freedom between said at least one sensor and said container lifting mechanism, as disclosed by De Geeter, to the system of Sugahara and Peoples. The motivation is to allow flexibility on the positioning of the sensor in order to get a more accurate reading and cover more area from different angles.

Regarding claim 13: The combination of Sugahara and Peoples disclose the system of claim 1, but does not explicitly disclose wherein said mount comprises an electro-mechanical mechanism which automatically positions said sensor in proximity to at least one optimal position for detecting at least one said sensor parameter. 
In analogous art regarding monitoring containers, De Geeter disclose wherein said mount comprises an electro-mechanical mechanism which automatically positions said sensor in proximity to at least one optimal position for detecting at least one said sensor parameter. (¶0095).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of wherein said mount comprises an electro-mechanical mechanism which automatically positions said sensor in proximity to at least one optimal position for detecting at least one said sensor parameter, as disclosed by De Geeter, to the system of Sugahara and Peoples. The motivation is to allow flexibility on the positioning of the sensor in order to get a more accurate reading and cover more area from different angles.

Regarding claim 14: The combination of Sugahara and Peoples disclose the system of claim 1, but does not explicitly disclose wherein said mount automatically moves said sensor through a range of positions and orientations relative to said container lifting mechanism.
In analogous art regarding monitoring containers, De Geeter disclose wherein said mount automatically moves said sensor through a range of positions and orientations relative to said container lifting mechanism (¶0040, ¶0100).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of wherein said mount automatically moves said sensor through a range of positions and orientations relative to said container lifting mechanism, as disclosed by De Geeter, to the system of Sugahara and Peoples. The motivation is to allow flexibility on the positioning of the sensor in order to get a more accurate reading and cover more area from different angles.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689